   Case
   Case
   Case  1:20-cv-04831-LAK
          4:20-cv-00233-JGZ Document
   Case1:20-cv-04028-JPO
         1:20-cv-04054-KPF
         1:20-cv-04189-GBD
         1:20-cv-04082-PAC
         1:20-cv-04220-ALC
          1:20-cv-04283-JSR  Document21-2
                            Document
                            Document 1-2
                                     1-3
                                      1-2  Filed05/26/20
                                      1-2 Filed
                                          Filed
                                           Filed  08/18/20 Page
                                                05/25/20
                                                 05/31/20
                                                 06/05/20
                                                 06/02/20
                                                 05/28/20
                                                 06/01/20   Page1111of
                                                           Page
                                                            Page     of12
                                                                    of
                                                                     of 782
                                                                       24
                                                                        2
                                                                        4
Case 4:20-cv-00097-P Document 1-2 Filed 02/05/20 Page 1 of 9 PageID 8




                    EXHIBIT B
8/14/2020             Case 1:20-cv-04831-LAK       Document
                                        Liebowitz Law             21-2
                                                      Firm PLLC. Mail        Filed
                                                                      - Re: Miley    08/18/20
                                                                                  Cyrus                Page 2 of 2
                                                                                        Possible Infringment



                                                                                               Luke Kuller <lk@liebowitzlawfirm.com>



  Re: Miley Cyrus Possible Infringment
  Tatiana Kevych <tianakevych@gmail.com>                                                                   Tue, Mar 17, 2020 at 11:08 AM
  To: Luke Kuller <lk@liebowitzlawfirm.com>

    Hello Luke. Great, thank you.

    On Tue, Mar 17, 2020, 10:43 AM Luke Kuller <lk@liebowitzlawfirm.com> wrote:
     Hey Tatiana,

       Thanks for sending this over, I just documented the case!

       On Mon, Mar 16, 2020 at 5:07 PM Tatiana Kevych <tianakevych@gmail.com> wrote:



       --
       Best,

       Luke Kuller, Research Analyst
       Liebowitz Law Firm, PLLC
       (800) 778-1660

       This message is intended only for the designated recipient(s). It may contain confidential or proprietary
       information and may be subject to the attorney-client privilege or other confidentiality protections. If you
       are not a designated recipient, you may not review, copy or distribute this message. If you receive this in
       error, please notify the sender by reply e-mail and delete this message. Thank you.




https://mail.google.com/mail/u/0?ik=bf9c91a7d0&view=pt&search=all&permmsgid=msg-f%3A1661424330461522146&simpl=msg-f%3A1661424330461522146&…   1/1
